IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 SINEAD MARINO,                                    No. 79609-7-I

                               Respondent,         DIVISION ONE

                      v.
                                                   UNPUBLISHED OPINION
 MATTHEW MARINO,

                               Appellant.


       CHUN, J. — Six months after their divorce, Sinead Marino petitioned for an

order of protection against Matthew Marino,1 claiming that he had been stalking

her by using her old phone to access her bank and social media accounts and by

hiring a private investigator to follow her. After a hearing where both Sinead and

Matthew testified, the trial court entered a stalking order of protection. Matthew

appeals, arguing that actions alleged by Sinead did not demonstrate stalking.

Because substantial evidence supports the trial court’s finding otherwise, it did

not abuse its discretion by entering the order. We affirm.

                                  I. BACKGROUND

       On January 3, 2019, Sinead petitioned for an order of protection against

her ex-husband, Matthew, for stalking. The same day, the court ordered a

temporary restraining order preventing Matthew from surveilling Sinead and set a

hearing for January 15, 2019.

       1
        For clarity, we refer to Sinead Marino and Matthew Marino by their first names.
We intend no disrespect.


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79609-7-I/2


       At the January 15 hearing, Sinead testified to the following: Matthew

continued to engage in “stalking habits” after the finalizing of their divorce. In one

instance, Matthew “accessed [her] Ancestry account” and “basically stole [her]

identity and read all [her] private messages.” Sinead had assumed that she was

awarded control over the account in the divorce because the account was under

her e-mail address. Sinead also believed that Matthew hacked into an account

that her employer used to reimburse her for work-related activities because he

knew the exact amount of her last reimbursement without her having told him.

Matthew further accessed her social accounts and read private messages.

       Sinead next pointed to Matthew hiring a private investigator to follow her.

Sinead believed that the investigator had used GPS (Global Positioning System)

to track her vehicle. The investigator followed her for around four weeks.

Matthew’s actions caused Sinead to feel afraid and threatened.

       Matthew then testified as follows: He originally created the Ancestry

account but Sinead later changed the log-in credentials to her information to build

a “family tree.” His phone had saved the log-in information so, when he

accessed the account after the divorce, he changed the username back to his

e-mail address. Additionally, Matthew had one of Sinead’s old phones repaired.

When the phone turned back on, Matthew could access notifications from

Sinead’s bank and see the reimbursement Sinead received from her employer.

Matthew also used the phone to access Sinead’s social media accounts. While

Matthew had hired a private investigator, he did it “to monitor [the children] and

really find out where the children were” when in Sinead’s custody.


                                          2
No. 79609-7-I/3


         On cross-examination, Sinead asked Matthew if he would return the

phone that he had used to access her information. Matthew refused because, as

the court had finalized their divorce in June 2018, he planned to reformat it.

         The court determined that Matthew had engaged in a course of conduct

that constituted stalking, focusing on Sinead’s old phone:
             You know, [Matthew] was actually pretty credible until we talked
         about the phone, and he kept saying, well, I’m going to keep this
         phone, and, I’m going to keep it after the divorce is over. I’m going
         to keep looking at it, and his credibility died, and suddenly the validity
         of the petitioner’s assertions really kind of brightened up.
            ...
         And so, the, you know, his response to, well, I’ll do it when I want to,
         and, I’ll do what I want to with it, well, that strikes me as a little
         overbearing.
             So I think there is a basis that the court does believe that the
         [Matthew] is engaging in a course of conduct that constitutes
         stalking.

The court made its order effective until January 15, 2020. Matthew appeals.

                                      II. ANALYSIS

         Matthew argues that the trial court erred by issuing the order of protection

because none of the acts alleged by Sinead constitute stalking conduct under the

statutory definition. Sinead contends the court properly issued the protection

order. We determine the trial court did not abuse its discretion by issuing the

order.

         We review a trial court’s decision to grant an order of protection for an

abuse of discretion. Ugolini v. Ugolini, 11 Wash. App. 2d 443, 446, 453 P.3d 1027

(2019). We will conclude that a trial court abused its discretion only when “the

decision is manifestly unreasonable, or exercised on untenable grounds, or for


                                             3
No. 79609-7-I/4


untenable reasons.” Ugolini, 11 Wash. App. 2d at 446 (internal quotation marks

and citations omitted).

       Where, before entering a protection order, the trial court holds a hearing

and weighs contradictory evidence, we review the trial court’s findings for

substantial evidence. In re Marriage of Rideout, 150 Wash. 2d 337, 351, 77 P.3d
1174 (2003). Substantial evidence is evidence that “when viewed in the light

most favorable to the party prevailing below, is sufficient to persuade a fair-

minded, rational person that the declared premise is true.” Boisen v. Burgess, 87
Wash. App. 912, 918, 943 P.2d 682 (1997); In re Welfare of T.B., 150 Wash. App.
599, 607, 209 P.3d 497 (2009).

       “If the court finds by a preponderance of the evidence that the petitioner

has been a victim of stalking conduct by the respondent, the court shall issue a

protection order.” RCW 7.92.100(1)(a). RCW 7.92.020(3) defines “stalking

conduct” as:
          (a) Any act of stalking as defined under RCW 9A.46.110;
          (b) Any act of cyberstalking as defined under RCW 9.61.260;
          (c) Any course of conduct involving repeated or continuing
       contacts, attempts to contact, monitoring, tracking, keeping under
       observation, or following of another that:
           (i) Would cause a reasonable person to feel intimidated,
       frightened, or threatened and that actually causes such a feeling;
          (ii) Serves no lawful purpose; and
           (iii) The stalker knows or reasonably should know threatens,
       frightens, or intimidates the person, even if the stalker did not intend
       to intimidate, frighten, or threaten the person.

       Here, viewing the evidence in the light most favorable to Sinead, Matthew

used an old phone of hers to look at her bank and social media accounts.



                                          4
No. 79609-7-I/5


Though Matthew claimed he was waiting to reformat the phone until after the

divorce, the divorce was finalized six months prior and he still had not done so.

Matthew additionally claimed that he had not used the phone to access Sinead’s

accounts since the divorce became final, but the court did not find Matthew to be

credible. “We defer to the trial court’s credibility determinations.” Keene Valley

Ventures, Inc. v. City of Richland, 174 Wash. App. 219, 224, 298 P.3d 121 (2013).

       The testimony regarding the phone shows repeated access to Sinead’s

personal accounts. It constitutes substantial evidence of a course of conduct

involving repeated monitoring that would cause a reasonable person to feel

frightened, threatened, or intimidated. Matthew reasonably should have known

that this conduct would, and indeed did, cause Sinead to feel frightened and

threatened. Further, Matthew does not submit any lawful purpose for using the

cell phone to gain unpermitted access to Sinead’s accounts. The trial court did

not abuse its discretion by entering the stalking order of protection.

       Affirmed.




WE CONCUR:




                                          5